Name: Commission Regulation (EEC) No 705/89 of 20 March 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 89 Official Journal of the European Communities No L 78/7 COMMISSION REGULATION (EEC) No 705/89 of 20 March 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 619/89 (^. intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (% as last amended by Regulation (EEC) No 3492/88 (% the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 27 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 168, 27. 6. 1987, p. 22. (4) OJ No L 68, 11 . 3 . 1989, p. 9. 0 OJ No L 261 , 26. 9. 1978, p. 5. O OJ No L 306, 11 . 11 . 1988, p. 20. No L 78/8 Official Journal of the European Communities 21 . 3 . 89 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AO Denmark CR, CO Germany AU, AR Spain AU, AR, AO France  Ireland CU, CR, CO Italy  Luxembourg AR, AO, CO Netherlands  Great Britain CU Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category an class) Carcase price AU2 307,089 AU3 302,871 AR2 291,497 AR3 287,321 A02 278,652 A03 274,417 CU2 307,1 14 CU3 302,896 CU4 294,459 CR3 292,287 CR4 283,790 C03 279,611